PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/713,435
Filing Date: 22 Sep 2017
Appellant(s): BABA et al.



__________________
Takashi Saito
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/13/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/16/2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn.

(2) Response to Argument
In response to Appellant’s argument at page 7 and 8, regarding the shape of the sliding members, the Examiner maintains that while Shinohara does not explicitly disclose that the sliding members are configured as a sheet or a film, absent unexpected results, it would have been an obvious matter of design choice to change the shape of the sliding members to any desired shape as such a modification would have been well within the ability of one skilled in the art. See MPEP § 2144.04(IV)(B). 
In response to Appellant’s argument at page 9 that there is no motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the 
Furthermore, in the alternative, it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C).
Additionally, Appellant’s speculation at the bottom of page 9 to the top of page 10 on what one of ordinary skill in the art would likely do or not do are merely attorney arguments. However, attorney arguments are not evidence and any evidence of supposed inoperability of the prior art must be supported by, preferably non-opinion, evidence. MPEP § 716.01(c)(lI).
In response to Appellant’s argument at page 10 regarding MPEP § 2144.04(VI)(C), the Examiner disagrees. MPEP § 2144.04 states that in the absence of a showing of criticality of a limitation or an unexpected results, the Examiner may rely on the case law or rationale used by the court such as the ones discussed in MPEP § 2144.04(I)-(VII) as supporting rationale for various common practices (such as rearrangement of parts; see MPEP § 2144.04(VI)(C)) of which the court has considered/held to be routine expedients to one of ordinary skill in the art. 
In the instant case, the Appellant has not provided any evidence of criticality regarding the sliding members being disposed on the lower surface of the base, the bent portions and the outer surfaces of the flanges. Furthermore, the location of the sliding members does not functionally distinguish the apparatus from what is taught in the prior art (i.e. the location of the sliding members does not change the operation of the device of Kobayashi as modified by Shinohara; the shelf plate 43 of Kobayashi would still be received by the shelf rest 42 resulting in cell culture in order to eliminate scrapping the shelf plate during insertion and withdrawal over time. Appellant has not rebutted this rationale and cannot convincingly do so because limiting damage is a well-understood reason for providing covers for sharp surfaces.
In response to Appellant’s argument at page 11 regarding claims 2, 6, 7 and 9, the Examiner disagrees. MPEP 2144.05(II)(B) states that “(i)n order to properly support a rejection on the basis that an invention is the result of “routine optimization”, the Examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. Since the rejection of claim 2 was based on MPEP § 2144.04(IV)(A), which relates to a change in size/proportion and not MPEP § 2144.05(II)(A), which relates to routine optimization, Appellant argument regarding a rejection on the basis that an invention is the result of “routine optimization” is irrelevant. Similarly, since the rejection of claims 6, 7 and 9 was based on MPEP § 2144.04(VI)(C), which relates to a rearrangement of parts and not MPEP § 2144.05(II)(A), which relates to routine optimization, Appellant’s argument regarding a rejection on the basis that an invention is the result of “routine optimization” is also irrelevant.
Furthermore, MPEP § 2144.04 states that in the absence of a showing of criticality of a limitation or an unexpected results, the Examiner may rely on the case law or rationale used by the court such as the ones discussed in MPEP § 2144.04(I)-(VII) as supporting rationale for various 
In response to Appellant’s argument at page 12, regarding claims 11-19, it is noted that the features upon which Appellant relies (i.e., the use of a shelf and a shelf plate in a culture apparatus that is sterilized with hydrogen peroxide or by dry heat sterilization at a high temperature) are not recited in the rejected claims 11-19. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 It is to be noted that claims 1-20 were rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi US 2010/0173401 in view of Shinohara JP 2007020964 and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (arguments against the references individually).  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, Appellant is reminded that the Kobayashi reference was previously cited in the Final Rejection dated 04/16/2020 at page 4, as disclosing a stainless steel shelf plate that is configured to be sterilized with hydrogen peroxide (see paragraph 49 of Kobayashi). The Kobayashi reference discloses that the entire culture chamber is sterilized as discussed in paragraph 101 (reproduced below). After the above culturing of the culture is finished, the inside of the culture chamber needs to be cleaned before starting another subsequent culturing of culture. Specifically, in order to disinfect the culture, bacteria caused by that, and the like, hydrogen peroxide (H2O2) gas with a sterilization effect might be generated so as to fill the inside of the culture chamber with the hydrogen peroxide gas with predetermined concentration, and such state might be maintained for a predetermined time. Therefore, assuming arguendo that claims 11-19 require the use of a shelf and a shelf plate in a culture apparatus that is sterilized with hydrogen peroxide, the aforementioned Kobayashi reference meets the claim requirement.
Moreover, “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP § 2113.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LYDIA EDWARDS/Examiner, Art Unit 1799 
                                                                                                                                                                                                       /MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799                                                                                                                                                                                                        
Conferees:

Michael Marcheschi
/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                                


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal